Title: [1770]
From: Adams, John
To: 


      The Year 1770 was memorable enough, in these little Annals of my Pilgrimage. The Evening of the fifth of March, I spent at Mr. Henderson Inches’s House at the South End of Boston, in Company with a Clubb, with whom I had been associated for several Years. About nine O Clock We were allarmed with the ringing of Bells, and supposing it to be the Signal of fire, We snatched our Hats and Cloaks, broke up the Clubb, and went out to assist in quenching the fire or aiding our friends who might be in danger. In the Street We were informed that the British Soldiers had fired on the Inhabitants, killed some and wounded others near the Town house. A Croud of People was flowing down the Street, to the Scene of Action. When We arrived We saw nothing but some field Pieces placed before the south door of the Town house and some Engineers and Grenadiers drawn up to protect them. Mrs. Adams was in Circumstances, and I was apprehensive of the Effect of the Surprise upon her, who was alone, excepting her Maids and a Boy in the House. Having therefore surveyed round the Town house and seeing all quiet, I walked down Boylstons Alley into Brattle Square, where a Company or two of regular Soldiers were drawn up in Front of Dr. Coopers old Church with their Musquets all shouldered and their Bayonetts all fixed. I had no other way to proceed but along the whole front in a very narrow Space which they had left for foot passengers. Pursuing my Way, without taking the least notice of them or they of me, any more than if they had been marble Statues, I went directly home to Cold Lane. My Wife having heard that the Town was still and likely to continue so, had recovered from her first Apprehensions, and We had nothing but our Reflections to interrupt our Repose. These Reflections were to me, disquieting enough. Endeavours had been systematically pursued for many Months, by certain busy Characters, to excite Quarrells, Rencounters and Combats single or compound in the night between the Inhabitants of the lower Class and the Soldiers, and at all risques to inkindle an immortal hatred between them. I suspected that this was the Explosion, which had been intentionally wrought up by designing Men, who knew what they were aiming at better than the Instrument employed. If these poor Tools should be prosecuted for any of their illegal Conduct they must be punished. If the Soldiers in self defence should kill any of them they must be tryed, and if Truth was respected and the Law prevailed must be acquitted. To depend upon the perversion of Law and the Corruption or partiality of Juries, would insensibly disgrace the Jurisprudence of the Country and corrupt the Morals of the People. It would be better for the whole People to rise in their Majesty, and insist on the removal of the Army, and take upon themselves the Consequences, than to excite such Passions between the People and the Soldiers as would expose both to continual prosecution civil or criminal and keep the Town boiling in a continual fermentation. The real and full Intentions of the British Government and Nation were not yet developed: and We knew not whether the Town would be supported by the Country: whether the Province would be supported by even our neighbouring States of New England; nor whether New England would be supported by the Continent. These were my Meditations in the night. The next Morning I think it was, sitting in my Office, near the Steps of the Town house Stairs, Mr. Forrest came in, who was then called the Irish Infant. I had some Acquaintance with him. With tears streaming from his Eyes, he said I am come with a very solemn Message from a very unfortunate Man, Captain Preston in Prison. He wishes for Council, and can get none. I have waited on Mr. Quincy, who says he will engage if you will give him your Assistance: without it possitively he will not. Even Mr. Auchmuty declines unless you will engage.... I had no hesitation in answering that Council ought to be the very last thing that an accused Person should want in a free Country. That the Bar ought in my opinion to be independent and impartial at all Times And in every Circumstance. And that Persons whose Lives were at Stake ought to have the Council they preferred: But he must be sensible this would be as important a Cause as ever was tryed in any Court or Country of the World: and that every Lawyer must hold himself responsible not only to his Country, but to the highest and most infallible of all Trybunals for the Part he should Act. He must therefore expect from me no Art or Address, No Sophistry or Prevarication in such a Cause; nor any thing more than Fact, Evidence and Law would justify. Captain Preston he said requested and desired no more: and that he had such an Opinion, from all he had heard from all Parties of me, that he could chearfully trust his Life with me, upon those Principles. And said Forrest, as God almighty is my Judge I believe him an innocent Man. I replied that must be ascertained by his Tryal, and if he thinks he cannot have a fair Tryal of that Issue without my Assistance, without hesitation he shall have it. Upon this, Forrest offered me a single Guinea as a retaining fee and I readily accepted it. From first to last I never said a Word about fees, in any of those Cases, and I should have said nothing about them here, if Calumnies and Insinuations had not been propagated that I was tempted by great fees and enormous sums of Money. Before or after the Tryal, Preston sent me ten Guineas and at the Tryal of the Soldiers afterwards Eight Guineas more, which were all the fees I ever received or were offered to me, and I should not have said any thing on the subject to my Clients if they had never offered me any Thing. This was all the pecuniary Reward I ever had for fourteen or fifteen days labour, in the most exhausting and fatiguing Causes I ever tried: for hazarding a Popularity very general and very hardly earned: and for incurring a Clamour and popular Suspicions and prejudices, which are not yet worn out and never will be forgotten as long as History of this Period is read. For the Experience of all my Life has proved to me, that the Memory of Malice is faithfull, and more, it continually adds to its Stock; while that of Kindness and Friendship is not only frail but treacherous. It was immediately bruited abroad that I had engaged for Preston and the Soldiers, and occasioned a great clamour which the Friends of Government delighted to hear, and slyly and secretly fomented with all their Art. 
      The Tryal of the Soldiers was continued for one Term, and in the Mean time an Election came on, for a Representative of Boston. Mr. Otis had resigned: Mr. Bowdoin was chosen in his Stead: at the general Election Mr. Bowdoin was chosen into the Council and Mr. Hutchinson then Governor did not negative him. A Town Meeting was called for the Choice of a Successor to Mr. Bowdoin; Mr. Ruddock a very respectable Justice of the Peace, who had risen to Wealth and Consequence, by a long Course of Industry as a Master Shipwright, was sett up in Opposition to me. Notwithstanding the late Clamour against me, and although Mr. Ruddock was very popular among all the Tradesmen and Mechanicks in Town, I was chosen by a large Majority. I had never been at a Boston Town Meeting, and was not at this, till Messengers were sent to me, to inform me that I was chosen. I went down to Phanuel Hall and in a few Words expressive of my sense of the difficulty and danger of the Times; of the importance of the Trust, and of my own Insufficiency to fulfill the Expectations of the People, I accepted the Choice. Many Congratulations were offered, which I received civilly, but they gave no Joy to me. I considered the Step as a devotion of my family to ruin and myself to death, for I could scarce perceive a possibility that I should ever go through the Thorns and leap all the Precipices before me, and escape with my Life. At this time I had more Business at the Bar, than any Man in the Province: My health was feeble: I was throwing away as bright prospects as any Man ever had before him: and had devoted myself to endless labour and Anxiety if not to infamy and to death, and that for nothing, except, what indeed was and ought to be all in all, a sense of duty. In the Evening I expressed to Mrs. Adams all my Apprehensions: That excellent Lady, who has always encouraged me, burst into a flood of Tears, but said she was very sensible of all the Danger to her and to our Children as well as to me, but she thought I had done as I ought, she was very willing to share in all that was to come and place her trust in Providence. I immediately attended the General Court at Cambridge, to which place the Governor had removed it, to punish the Town of Boston, in Obedience however, as he said I suppose truly to an Instruction he had received from the King. The Proceedings of the Legislature, at that time and place may be seen in their Journals, if they are not lost. Among other Things will be found a laboured controversy between the House and the Governor, concerning these Words “In general Court assembled and by the Authority of the same.” I mention this merely on Account of an Anecdote which the friends of Government circulated with diligence, of Governor Shirley who then lived in retirement at his Seat in Roxbury. Having read this dispute in the public Prints, he asked who has revived these old Words. They were expressed during my Administration. He was answered the Boston Seat. “And who are the Boston Seat?” Mr. Cushing, Mr. Hancock, Mr. Samuel Adams and Mr. John Adams. Mr. Cushing I know and Mr. Hancok I know, replied the old Governor, but where the Devil this brace of Adams’s came from, I know not. This was archly circulated by the Ministerialists, to impress the People, with the Obscurity of the original, of the par nobile fratrum, as the Friends of the Country used to call Us, by way of Retaliation. This was to me a fatiguing Session, for they put me upon all the Drudgery of managing all the disputes, and an executive Court had a long Session which obliged me to attend, allmost constantly there upon a Number of very disagreable Causes. Not long after the Adjournment of the General Court came on the Tryals of Preston and the Soldiers. I shall say little of these Cases. Prestons Tryal was taken down in short hand and sent to England but was never printed here. I told the Court and Jury in both Causes, that as I was no Authority, I would propose to them no Law from my own memory: but would read to them, all I had to say of that Nature, from Books, which the Court knew and the Council on the other Side must acknowledge to be indisputable Authorities. This Rule was carefully observed but the Authorities were so clear and full that no question of Law was made. The Juries in both Cases, in my Opinion gave correct Verdicts. It appeared to me, that the greatest Service which could be rendered to the People of the Town, was to lay before them, the Law as it stood that they might be fully apprized of the Dangers of various kinds, which must arise from intemperate heats and irregular commotions. Although the Clamour was very loud, among some Sorts of People, it has been a great Consolation to me through Life, that I acted in this Business with steady impartiality, and conducted it to so happy an Issue.
     